DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of:
The compound from claim 2:

    PNG
    media_image1.png
    175
    398
    media_image1.png
    Greyscale
,
(also known as CBD/atropine construct, a carbonate ester), in the reply filed on 4/23/2021 remains acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a compound with the structure shown in line 2 of the claim.  

    PNG
    media_image2.png
    183
    413
    media_image2.png
    Greyscale

The Examiner notes that the phenyl ring on the left side with a single A substituent corresponds to the moiety from the elected compound:

    PNG
    media_image3.png
    169
    220
    media_image3.png
    Greyscale
.
This moiety (in the elected compound of claim 2) has three unique substitutents: a C5 alkyl, a hydroxyl and a carbocycle, which itself is further substituted by alkyl and alkylene moieties.  The general structure of claim 1 does not permit 3 unique A substituents.   The amended choices recited for the single A substituent are aryl, heteroaryl, fused pyran or a fused tetrahydropyran “or a substituent comprising C5 alkyl, hydroxyl, and a carbocycle substituent that is further substituted by alkyl and alkylene moieties” (the amended language are alternative choices for the singular substituent A; three A substituents).  Neither the structure of line 2 nor any one of these A choices encompass the required three C5 alkyl, hydroxyl and a carbocycle substituents, which itself is further substituted by alkyl and alkylene moieties, required for the elected compound (second claim 2 compound).  The Examiner notes that even the first compound of claim 2 requires a complex fused ring (which is not described by fused pyran or fused tetrahydropyran or heteroaryl choices of claim 1, without further fusing of the hydrocarbon, and 3 methyl substituents, subject matter not encompassed by claim 1).  Furthermore, there is only one A moiety, and the first compound also requires a C5 alkyl substituent, in addition to the fused structure, which is not encompassed by claim 1.
Accordingly, independent claim 1 does not embrace the elected compound (or the nonelected compound of claim 2; in other words, neither compound of claim 2 is within the scope of independent claim 1).  Accordingly, the Examiner still construes there to be no subject matter in the claims corresponding to what is elected.  It is not clear whether some alternative general structure was intended, or how to construe either of the claims.  Thus, the claims remain ambiguous.

Applicant argues:
Claims 1 and 2 are rejected under 35 U.S.C. § 112(b) for an assertion that independent claim 1 does not embrace the elected compound of claim 2. 
Claim 1 has been amended to recite "a substituent comprising C5 alkyl, hydroxyl, and a carbocycle substituent that is further substituted by alkyl and alkylene moieties" so that the substituents of the elected compound of claim 2 is encompassed by the scope of independent claim 1. In view of the claim amendment, Applicant respectfully submits the rejection has been overcome and respectfully requests withdrawal of the rejection.

This is not persuasive.  The structure of line 2:

    PNG
    media_image2.png
    183
    413
    media_image2.png
    Greyscale

does not permit three A substituents; only one is present.  Thus, the added language is only construed as three additional alternative choices for the singular A substituent.  None of these give the elected compound, which is recited by claim 2.  Additionally, there is no language in claim 1 that encompasses the first compound of claim 2. Thus, the subject matter of claims 1-2 remains indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed above, the compounds of claim 2 are not within the scope of independent claim 1, from which claim 2 depends.  Accordingly, claim 2 changes, rather than further limits, the subject matter of independent claim 1.  

Applicant argues:
Claim 2 is rejected under 35 U.S.C. § 112(d) for an assertion that the compounds of claim 2 are not within the scope of independent claim 1, from which claim 2 depends. 
As stated above, claim 1 has been amended to incorporate the substituents of the elected compound of claim 2. Accordingly, Applicant respectfully submits the rejection has been overcome and respectfully requests withdrawal of the rejection. 

This is not persuasive.  As pointed out above, the amendment does not permit three A substituents; the amendment is construed as three alternative choices for A, none of these result in the elected compound left side multiply substituted phenyl moiety.
The Examiner suggests replacing claim 1 with the compounds recited in current claim 2 (i.e., cancel claim 1, and modify claim 2 to be an independent claim).  This approach will overcome the rejections under 35 USC 112, 2nd and 4th paragraphs.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment to claim 1 adds “or a substituent comprising C5 alkyl, hydroxyl, and a carbocycle substituent that is further substituted by alkyl and alkylene moieties” as a choice for A.  The Examiner did not find any support in the specification for these alternative choices of the singular A moiety.  (While substitution of three A moieties, one each of C5 alkyl, hydroxyl, and a carbocycle further substituted by alkyl and alkylene moieties would be generic to the elected compound moiety, there is no option for multiple A substituents in the disclosure; additionally, if an alternate general structure were relied on, these choices are not disclosed together generically with B choices of claim 1).  Accordingly, the claim 1 amendment introduces New Matter, which is prohibited. 

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
With respect to the elected compounds (as well as general compounds of claim 1), the Examiner has reviewed the specification, but failed to identify any disclosure of how to make the elected compound, the second recited compound of claim 2 (or any other compound of generic formula 1) (even ignoring the issue with ambiguity of the claims).
35 USC 112(a) requires a written description of the invention and of the manner and process of making … it.  No such written description of the process of making all of the claimed compounds was found in the specification.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  prima facie case are discussed below.
In the instant case, the claims are drawn to compounds of the following structure:

    PNG
    media_image4.png
    91
    260
    media_image4.png
    Greyscale
.
Claim 2, which depends from claim 1, recites two alternative compounds; the second corresponds to the elected compound:

    PNG
    media_image1.png
    175
    398
    media_image1.png
    Greyscale
.
As discussed, above, for the general structure of claim 1, would require 3 unique A substitutents, a C5 alkyl, a hydroxyl and a partially unsaturated carbocycle, which itself is further substituted by alkyl and alkylene moieties.  These choices are not within the scope of A moieties recited by claim 1.  Further, only one A substituent is shown.  Thus, the subject matter of the elected compound is not within the scope of the claims (claim 2 further limits claim 1, for which this compound is not embraced). Thus, there is confusion over the metes and bounds of which compounds are claimed.  For the 
(1) Level of skill and knowledge in the art: 
The level of skill and knowledge in the art are relatively high; the typical artisan would have a Masters’ or PhD degree with several years’ experience.  However, this would be mitigated by the above ambiguity.
(2) Partial structure:
The structure of the independent claim does not encompass the elected compound, depicted above, recited in claim 2.  The structure of the elected compound is given.
(3) Physical and/or chemical properties and (4) Functional characteristics:
No specific physical properties of this compound are disclosed.
The compound is a construct (co-drug) of CBD and atropine (p. 31, lines 12-13).  The compound is disclosed to have properties of each of the drugs present in the construct; namely counteracting the effect of organophosphate and carbamate toxicity (title).  
(5) Method of making the claimed invention:
The specification states that methods of preparing compounds (which ones?) are understood in the art and follow those employing carboxylate, phosphate and amine moieties (31:14-15).  But the specification does not identify any such reference, or how preparing the claimed compound is “understood”.  Based on the Examiner’s search, the 
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  However, there is no example of how to make any compound of claim 1, and no example of how to make the elected compounds.  Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus of claim 1.  The application fails to convey Applicant had possession of how to make even the elected compound, and the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the independent claim. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will 

Applicant argues:
Claims 1 and 2 are rejected under 35 U.S.C. § 112(a) for asserted failure to comply with the written description requirement. Applicant respectfully traverses. 
The elected compound of claim 2 has the following chemical structure: 

    PNG
    media_image5.png
    180
    474
    media_image5.png
    Greyscale

The elected compound of claim 2 is a CBD/atropine construct formed by bridging CBD and atropine with a carbonate ester. The chemical structures of CBD and atropine are shown below. Applicant respectfully submits that claims 1 and 2 meet the written description requirement under 35 U.S.C. § 112(a) because the chemistry for generating a carbonate ester that links CBD and atropine is known at the time that the present application was filed. 


    PNG
    media_image6.png
    192
    363
    media_image6.png
    Greyscale

CBD

    PNG
    media_image7.png
    226
    306
    media_image7.png
    Greyscale

Atropine
MPEP § 2163II.A.3(a) provides that "what is conventional or well known to one of ordinary skill in the art need not be disclosed in detail. See Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d at 1384, 231 USPQ at 94. See also Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1085 (Fed. Cir. 2005) ("The 'written description' requirement must be applied in the context of the particular invention and the state of the knowledge.... As each field evolves, the balance also evolves between what is known and what is added by each inventive contribution."). If a skilled artisan would have understood the inventor to be in possession of the claimed invention at the time of filing, even if every nuance of the claims is not explicitly described in the Specification, then the adequate description requirement is met. See, e.g., Vas-Cath, 935 F.2d at 1563, 19 USPQ2d at 1116; Martin v. Johnson, 454 F.2d 746, 751, 172 USPQ 391, 395 (CCPA 1972) (stating "the description need not be in ipsis verbis [i.e., "in the same words"] to be sufficient")." See MPEP § 2163. 
Here, the chemistry for generating a carbonate ester that links CBD and atropine is conventional or well known to one of ordinary skill in the art at the time that the present application was filed. Thus, there is no need to disclose such chemistry in detail. For example, Abbas-Alli G. Shaikh (Chem. Rev. 1996, 96, 3, 951-976) (see Exhibit 1 submitted with this response) described at least two main routes to synthesize carbonate esters: (1) the reaction of an alcohol (or phenol) with phosgene (phosgenation), and (2) the reaction of an alcohol with carbon monoxide and an oxidizer (oxidative carbonylation). The synthesis schemes (e.g., Scheme 1, Scheme 2, and Equation (8) from Exhibit 1) are described in greater detail below. 
Scheme I. Synthesis of Organic Carbonates by Phosgenation Methoda

    PNG
    media_image8.png
    387
    539
    media_image8.png
    Greyscale
 
aWhere R = alkyl, aryl, and substituted alkyl and aryl 
See Exhibit 1, page 954. 
Scheme 2. Synthesis of Organic Carbonates by Phosgenation Methoda


    PNG
    media_image9.png
    122
    540
    media_image9.png
    Greyscale

ylpentane, and cis-8-trans-1,2-dihydroxycyclohexane.

See Exhibit 1, page 954. 

    PNG
    media_image10.png
    67
    629
    media_image10.png
    Greyscale
Equation (8)
See Exhibit 1, page 955. 
Since the chemistry for generating a carbonate ester that links CBD and atropine is conventional or well known to one of ordinary skill in the art, it would have been understood that the inventor had 
Accordingly, Applicant respectfully requests withdrawal of the § 112(a) rejection. 

This is not persuasive.  
Claim 2 claims the elected CBD/Atropine carboxyl ether compound, demonstrating the compound is being advanced as being novel.  Thus, a general scheme for linking two hydroxy containing compounds into a construct linked by a carbonate ester, does not satisfy the requirement that the method of making the claimed compounds must be disclosed.
The Examiner notes that even if the argument were considered persuasive, processes for making the compounds of claim 1 are not disclosed and a method of making the first compound of claim 2 is also not disclosed.  Thus, the position is maintained that the specification does not satisfy the requirement of 35 USC 112, 1st paragraph, to contain a written description of the process of making the claimed invention.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611